        Case 4:20-cv-00671-BRW Document 5 Filed 07/01/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LATREL PHIPPS                                                                  PETITIONER

VS.                         NO. 4:20-cv-00671-BRW-JTR

LAFAYETTE WOODS, Sheriff,
Jefferson County, Arkansas                                                    RESPONDENT



                                       JUDGMENT

      Consistent with the Order today, Petitioner Latrel Phipps’s petition for habeas corpus is

DISMISSED, WITH PREJUDICE.

      IT IS SO ORDERED, this 1st day of July, 2020.



                                                  Billy Roy Wilson _______________
                                                  UNITED STATES DISTRICT JUDGE
